Citation Nr: 1335632	
Decision Date: 11/04/13    Archive Date: 11/13/13

DOCKET NO.  09-36 769	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for coronary artery disease.

2.  Entitlement to service connection for a right hip disability.

3.  Entitlement to service connection for a left hip disability other than trochanteric bursitis, to include arthritis.

4.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a low back disability, to include spondylosis and degenerative disc disease.

5.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a left shoulder disability.

6.  Entitlement to service connection for burn scars of the right upper extremity, to include the right hand.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The appellant served on active duty from April 1973 to April 1993.  

This matter came to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

In April 2013, the Board remanded the matter to afford the appellant the opportunity to participate in a Board hearing.  In July 2013, the appellant testified at a hearing before the undersigned Veterans Law Judge sitting at the San Antonio RO.  A transcript of the hearing has been associated with the appellant's Virtual VA file.  At the hearing, the appellant also submitted additional evidence directly to the Board, along with a written waiver of initial RO review of that evidence.  

After reviewing the record, the Board notes that there are several procedural matters which require clarification.  

First, the Board notes that the appellant's claims of service connection for a left shoulder disability and a low back disability were previously denied by the RO in an unappealed January 1994 rating decision.  Despite the RO's characterization in this appeal of these issues as original claims, given the prior final denial, the Board is obligated by statute to consider whether new and material evidence has been submitted prior to addressing the merits of these claims.  38 U.S.C.A. §§ 5108, 7105(c) (West 2002); see also Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996) (holding that the Board does not have jurisdiction to consider a claim which has previously adjudicated unless new and material evidence is presented).  Thus, the Board has recharacterized these issues as set forth on the cover page of this decision.  Given the favorable outcome below, it is clear that the appellant has not been prejudiced by the Board's actions.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

The record also indicates that, in a June 2008 rating decision, the RO denied service connection for gastroenteritis, residuals of burns to the right and left hands, and venereal disease.  In July 2008, the appellant submitted a notice of disagreement with the RO's determinations.  Before the issuance of a Statement of the Case, however, in an October 2009 rating decision, the RO reconsidered the appellant's claims and granted service connection for gastroenteritis.  The RO assigned an initial 30 percent disability rating for that disability, effective May 8, 2008.  The RO also granted service connection for scars of the left upper extremity and assigned an initial 10 percent disability rating, effective May 8, 2008.  

The Board finds that the grant of service connection for gastroenteritis and scars of the left upper extremity constitutes a full award of the benefits sought on appeal with respect to the claims of entitlement to service connection for gastroenteritis and residuals of burns to the left hand.  See Grantham v. Brown, 114 F. 3d 1156, 1158 (Fed. Cir. 1997).  The record currently available to the Board contains no indication that the appellant disagreed with the initial ratings or effective dates assigned; thus, those matters are not in appellate status.  Grantham, 114 F. 3d at 1158 (Fed. Cir. 1997) (holding that a separate notice of disagreement must be filed to initiate appellate review of "downstream" elements such as the disability rating or effective date assigned).  

Following the October 2009 rating decision, the RO issued a Statement of the Case addressing the issue of entitlement to service connection for venereal disease.  The record contains no indication that the appellant thereafter perfected an appeal with respect to this issue, and he has not contended otherwise.  Thus, this matter is not before the Board.  The record, however, contains no indication that the RO issued a Statement of the Case addressing the remaining issue raised by the appellant in his July 2008 notice of disagreement, i.e. entitlement to service connection for burn scars of the right hand.  This action must therefore be undertaken on remand.  Manlincon v. West, 12 Vet. App. 238 (1999) (holding that where a claimant has submitted a notice of disagreement, but a Statement of the Case has not yet been issued, a remand to the RO is necessary).

Finally, the Board notes that a March 2011 rating decision, the RO denied service connection for posttraumatic stress disorder (PTSD).  The appellant disagreed with the RO's determination in April 2011 and a Statement of the Case was issued to him in September 2011.  The record, however, contains no indication that the appellant thereafter perfected an appeal of this issue and he has not contended otherwise.  Thus, this matter is not in appellate status.  

As set forth in more detail below, a remand is necessary with respect to the issues of entitlement to service connection for coronary artery disease, a right hip disability, a left hip disability other than trochanteric bursitis, a left shoulder disability, a low back disability, and burn scars of the right upper extremity, to include the right hand.  These issues are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a January 1994 rating decision, the RO denied service connection for a low back disability and a left shoulder disability.  Although the appellant was duly notified of the RO's decision and his appellate rights in a January 1994 letter, he did not perfect an appeal within the applicable time period.  There was also no evidence received within one year of the issuance of that decision. 

2.  In November 2001, the appellant requested reopening of his claim of service connection for a low back disability.

3.  In August 2006, the appellant requested reopening of his claim of service connection for a left shoulder disability.

4.  The evidence received since the last final January 1994 rating decision denying service connection for a low back disability and a left shoulder disability relates to an unestablished fact necessary to substantiate the claims and raises a reasonable possibility of substantiating the claims of service connection for a low back disability and a left shoulder disability.


CONCLUSIONS OF LAW

1.  The January 1994 rating decision denying service connection for a low back disability and a left shoulder disability is final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 (1993).

2.  New and material evidence has been received to warrant reopening of the claims of service connection for a low back disability and a left shoulder disability.  38 U.S.C.A. §§ 5107, 5108 (West 2002); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, VA is required to advise a claimant of the information and evidence not of record that is necessary to substantiate a claim.  See 38 U.S.C.A. § 5103 (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(b)(1) (2013).  VA also has a duty to assist claimants in obtaining evidence needed to substantiate a claim, unless no reasonable possibility exists that such assistance would aid in substantiating that claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2013).  In light of the favorable decision below, the Board finds that any deficiency in VA's VCAA notice or development actions is harmless error with respect to the issues adjudicated in this decision.


Background

In pertinent part, the appellant's service treatment records show that he sought treatment for aching in his left shoulder in July 1983.  He indicated that he had been using a weed eater and the strap had been on his shoulder for three hours.  The assessment was myositis.  

In December 1983, the appellant was referred to the orthopedic clinic in connection with his complaints of pain in his hip joints off and on since 1976 when he fell in a hole.  Examination showed tenderness in the left sacroiliac joint.  The assessment was a recurrent sacroiliac sprain.  X-ray studies of both hip joints were performed and showed air in the left and right hip joints in the frog leg position to suggest a vacuum phenomenon.  The radiologist indicated that there were no other significant changes noted.  

In December 1991, the appellant sought treatment for low back pain without radiation or history of trauma.  He was diagnosed as having low back pain.  

At his October 1992 military retirement medical examination, the appellant endorsed multiple complaints, including recurrent back pain and a painful or "trick" shoulder.  Specifically, he reported a history of having chronic left shoulder pain since 1990, which may have been caused by catching dogs.  He indicated that he treated his left shoulder pain with aspirin and Motrin with good results.  The appellant also reported having chronic back pain since 1991, due to lifting heavy things.  He indicated that he treated his back pain with Motrin with good results.  On clinical evaluation, the appellant's spine and upper extremities were normal.  

In May 1993, the appellant submitted an original application for VA compensation benefits, seeking service connection for multiple disabilities, including back and left arm disabilities.  

In a January 1994 rating decision, the RO denied service connection for a low back disability and a left shoulder disability, finding that, although the appellant had complained of low back pain during active duty in December 1991 and of left shoulder pain in July 1983, he was not shown to have a current residual low back or left shoulder disability.  Although the appellant was notified of the RO's determination and his appellate rights in a January 1994 letter, he did not appeal the decision and has not contended otherwise.  Nor did he submit any additional evidence within one year of that decision.

In November 2001, the appellant again submitted a claim of service connection for a low back disability.  In a September 2002 rating decision, the RO again denied service connection for a low back disability, finding that the record continued to lack evidence of a permanent residual or chronic low back disability due to service.  In November 2002, the appellant initiated an appeal of the RO's determination.  For reasons which are unclear, however, the RO failed to issue a Statement of the Case in response to the appellant's notice of disagreement as required by 38 C.F.R. § 20.200.  The matter therefore remained pending and did not become final.  See Myers v. Principi, 16 Vet. App. 228 (2002) (holding that where VA fails to recognize and properly acknowledge a notice of disagreement by issuing a Statement of the Case, the original claim remains pending and in appellate status).

Evidence received while the appellant's claim was pending included a November 2002 letter from his treating physician who noted that the appellant had been prescribed Motrin for chronic back pain in October 2002.  Also received were post-service clinical records showing that the appellant thereafter continued to seek treatment for chronic low back pain.  These clinical records included the results of an MRI study performed in May 2004 which showed multilevel disc desiccation and bulging.  Diagnoses included low back pain with radiculopathy.  Also included in the record is a September 2004 VA medical examination report containing a diagnosis of spondylosis of the lumbar spine without lower extremity radiculopathy.  

In August 2006, the appellant again submitted a claim of service connection for a left shoulder disability.  In connection with his claim, the appellant underwent a VA medical examination in September 2007.  He reported continued left shoulder pain with flare-ups.  X-ray studies showed minimal degenerative changes involving the AC joint with a small focus of calcification superior to the left glenohumeral joint.  The diagnosis was left shoulder, stable joint, normal examination.  

At his July 2013 Board hearing, the appellant testified that he first developed problems with his hips and back in service after he fell in a hole.  He indicated that he had had chronic low back pain since that time.  The appellant testified that he had been diagnosed as having pinched vertebrae in his back in 2002.  He indicated that it was his belief that his current back disability was incurred in service or is casually related to his service-connected left hip disability.  With respect to his left shoulder disability, the appellant testified that it was his belief that his current left shoulder arthritis, as well as a torn left rotator cuff, had been incurred in service as a result of his duties as a dog handler.  The appellant explained that he had served in a canine unit for many years from 1975 to 1993 during which time he used his left hand to control his dog, which put significant strain on his left shoulder.  The appellant testified that he had had left shoulder pain since service but indicated that he had sustained no post-service left shoulder injuries.  


Applicable Law

Service connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty or for aggravation of a pre-existing injury or disease in the line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2013).

Service connection for certain chronic diseases, including arthritis, may be also be established on a presumptive basis by showing that such a disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 2002); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2013).  In such cases, the disease is presumed under the law to have had its onset in service even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307(a) (2013).

Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2013).

Finally, service connection may be granted where a disability is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2013).  Additional disability resulting from the aggravation of a non-service-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(a).  

The standard of proof generally applied in decisions on claims for VA benefits is set forth in 38 U.S.C.A. § 5107(b).  Under that provision, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

New and material evidence

In general, decisions of the RO and the Board that are not appealed in the prescribed time period are final.  38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1100, 20.1103 (2013).  Pursuant to 38 U.S.C.A. § 5108 (West 2002), a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.

For claims such as this, filed on or after August 29, 2001, new evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (2013).

To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim since a prior final disallowance.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, the credibility of newly presented evidence must be presumed unless evidence is inherently incredible or beyond competence of witness).

The United States Court of Appeals for Veterans Claims (Court) has held that the threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low." See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, to include by triggering the Secretary's duty to assist. Id. at 118.


Analysis

As set forth above, in a January 1994 rating decision, the RO denied the appellant's claims of service connection for a low back disability and a left shoulder disability.  Although the appellant was duly notified of the RO's decision and his appellate rights, he did not perfect an appeal within the applicable time period.  Neither he nor his representative has contended otherwise.  There was also no evidence received within one year of the issuance of that decision.  Under these circumstances, the Board concludes that the RO's January 1994 rating decision is final and not subject to revision on the same factual basis.  See 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 3.156(b), 20.1103 (2013).

In this appeal, the appellant seeks to reopen his claims of service connection for a low back disability and a left shoulder disability.  As noted above, despite the finality of a prior adverse decision, a claim will be reopened and the former disposition reviewed if new and material evidence is presented or secured with respect to the claim which has been disallowed.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

In the January 1994 rating decision, the RO noted that the Veteran was seen during active duty for low back and left shoulder pain, but found that he was not shown to have a current residual low back or left shoulder disability.  Since that final January 1994 rating decision, however, VA has received evidence establishing that the appellant has been diagnosed as having spondylosis and disc disease of the lumbar spine as well as arthritis of the left shoulder and a torn left rotator cuff.  This evidence is new in that it was not of record at the time of the prior denial.  Moreover, given the basis for the prior denial of the appellant's claims, and presuming the credibility of the appellant's additional statements regarding continuing low back and left shoulder symptoms since service, the Board finds that the additional evidence relates to unestablished facts necessary to substantiate the claims of service connection for low back and left shoulder disabilities and raises a reasonable possibility of substantiating such claims.

Although the newly received evidence discussed above is adequate for the limited purposes of reopening the claim, given the evidence currently of record, it is not sufficient to allow the grant of the benefits sought.  Once a claim is reopened, the statutory duty to assist is triggered.  See 38 U.S.C.A. § 5103 (West 2002).  For reasons explained below, additional development is necessary before the Board may proceed to a decision on the merits.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for a low back disability is reopened.

New and material evidence having been received, the claim of entitlement to service connection for a left shoulder disability is reopened.


REMAND

VA's duty to assist includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2013); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide an examination or obtain a medical opinion, it must ensure that the examination or opinion is adequate).  After reviewing the record, the Board finds that VA medical examinations are necessary in connection with the claims of service connection for coronary artery disease, a right hip disability, a left hip disability other than trochanteric bursitis, a left shoulder disability, and a low back disability.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

In addition, it appears that there may be additional clinical records relevant to these claims which have not yet been obtained.  For example, in a September 2011 Statement of the Case, the RO referenced an "electronic review" of clinical records from the San Antonio VA Healthcare System for the period from February 2003 to January 2011.  These records, however, do not appear to have been associated with the claims folder or the appellant's Virtual VA or VBMS files.  Additionally, it appears from the record that the appellant receives, or has received, regular care at Brooke Army Medical Center as well as the medical facility at Laughlin Air Force Base.  The most recent records from those facilities are dated in 2007.  To ensure that the record is complete, appropriate action to obtain any additional clinical records must be accomplished on remand.  

Finally, as discussed above in the Introduction, in a June 2008 rating decision, the RO denied service connection for residuals of burns to the right and left hands.  In July 2008, the appellant submitted a notice of disagreement with the RO's determination.  Although the RO subsequently granted service connection for scars of the left upper extremity and thus satisfied the appeal with respect to that issue, a Statement of the Case addressing the remaining issue of entitlement to service connection for burn scars of the right hand has not yet been issued.  Thus, a remand for that action is necessary.  Manlincon v. West, 12 Vet. App. 238 (1999).  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should review the record and ensure that a Statement of the Case has been issued to the appellant and his representative addressing the issue of entitlement to service connection for burn scars of the right upper extremity, to include the right hand.  The appellant must be advised of the time limit in which he may file a substantive appeal, if he so desires.  38 C.F.R. § 20.302(b) (2013).  This issue should then be returned to the Board for further appellate consideration, only if an appeal is properly perfected.

2.  The RO/AMC should review the record and ensure that the complete clinical records from Brooke Army Medical Center, the medical facility at Laughlin Air Force Base, and the San Antonio VA Healthcare System for the period from April 1993 to the present are associated with the record on appeal.  

3.  After the above records, if any, are secured and associated with the record, the appellant should be afforded a VA medical examination for the purpose of obtaining an opinion regarding the etiology and likely date of onset of his current coronary artery disease.  The claims folder and access to any additional records in the appellant's Virtual VA and VBMS files must be provided to the examiner for review in connection with the examination.  

After examining the appellant and reviewing the record, the examiner should provide an opinion as to whether it is at least as likely as not that the appellant's current coronary artery disease had its onset during his period of active service from April 1973 to April 1993 or within the first post-service year.  If not, the examiner should provide an opinion as to whether it is at least as likely as not that the appellant's current coronary artery disease is causally related to the appellant's active service or any incident therein, including elevated cholesterol.  

The examiner must provide a supporting rationale to all opinions provided.  In providing the rationale, the examiner is requested to specifically address the pertinent evidence of record, to include service treatment records noting sinus bradycardia with ventricular premature complexes in April 1983, sinus bradycardia in January 1990 and in October 1992, findings of elevated or high cholesterol, and an episode of high blood pressure in 1989.  

4.  The appellant should also be afforded a VA medical examination to determine the nature and etiology of his current right hip disability and his current left hip disability, other than trochanteric bursitis for which service connection is already in effect.  The claims folder and access to any additional records in the appellant's Virtual VA and VBMS files must be provided to the examiner for review in connection with the examination.  

After examining the appellant and reviewing the claims folder, the examiner should provide an opinion, with supporting rationale, as to whether it is at least as likely as not that any current right hip disability or left hip disability (other than left hip trochanteric bursitis) manifested during the appellant's period of active duty or is otherwise causally related to his period of active duty or any incident therein.  

Alternatively, the examiner should provide an opinion as to whether it is at least as likely as not that any current right hip disability or left hip disability (other than left hip trochanteric bursitis) is caused by or aggravated by the appellant's service-connected left trochanteric bursitis.  

The examiner must provide a supporting rationale to all opinions provided.  In providing the rationale, the examiner is requested to specifically address the pertinent evidence of record, to include service treatment records showing evaluation in the orthopedic clinic in December 1983 for recurrent sacroiliac sprain and the appellant's October 1992 military retirement examination report documenting complaints of swelling and pain in his hips since 1976.  

5.  The appellant should also be afforded a VA medical examination to determine the nature and etiology of his current low back disability.  The claims folder and access to any additional records in the appellant's Virtual VA and VBMS files must be provided to the examiner for review in connection with the examination.  

After examining the appellant and reviewing the claims folder, the examiner should provide an opinion, with supporting rationale, as to whether it is at least as likely as not that any current low back disability identified on examination manifested during the appellant's period of active duty or is otherwise causally related to his period of active duty or any incident therein.  

Alternatively, the examiner should provide an opinion as to whether it is at least as likely as not that any current low back disability is caused by or aggravated by the appellant's service-connected left trochanteric bursitis.  

The examiner must provide a supporting rationale to all opinions provided.  In providing the rationale, the examiner is requested to specifically address the pertinent evidence of record, to include service treatment records showing complaints of low back pain in December 1991 and the appellant's October 1992 military retirement medical examination report which notes chronic back pain since 1991.  

6.  The appellant should also be afforded a VA medical examination to determine the nature and etiology of his current left shoulder disability.  The claims folder and access to any additional records in the appellant's Virtual VA and VBMS files must be provided to the examiner for review in connection with the examination.  

After examining the appellant and reviewing the claims folder, the examiner should provide an opinion, with supporting rationale, as to whether it is at least as likely as not that any current left shoulder disability identified on examination manifested during the appellant's period of active duty or is otherwise causally related to his period of active duty or any incident therein, including his duties as a dog handler.  

The examiner must provide a supporting rationale for all opinions provided.  In providing the rationale, the examiner is requested to specifically address the pertinent evidence of record, to include service treatment records showing a diagnosis of left shoulder myositis in July 1983; the appellant's October 1992 military retirement medical examination report which notes a complaint of chronic left shoulder pain since 1990, which may have been caused by catching dogs; the appellant's service personnel records which document a long history of work in a canine unit; and the appellant's description of his military duties.  

7.  Following completion of the actions delineated above, and after conducting any additional evidentiary development necessary, the RO/AMC should readjudicate the claims, considering all the evidence of record.  If any benefit sought by the appellant remains denied, he and his representative must be provided a Supplemental Statement of the Case (SSOC) and an opportunity to respond.  The case should then be returned to the Board, if in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
JESSICA J. WILLS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


